MAGER, Judge.
For better or for worse the Supreme Court has recently decided the precise issue raised in this appeal holding that an acquittal does not collaterally estop the same issue from being tried in a revocation of probation proceeding. Russ v. State, 313 So.2d 758 (Fla.1975). Moreover, further appellate consideration would seem to be precluded by a decision of such recent vintage. Cf. Hoffman v. Jones, 280 So.2d 431 (Fla.1973).
AFFIRMED.
CROSS, J., and GALE, JOHN, Associate Judge, concur.